Citation Nr: 1334281	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  10-02 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to September 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran submitted additional evidence along with a waiver of RO review of that evidence.

All evidence contained in the Veteran's virtual VA claims file and Veterans Benefits Management System claims file is also contained in the paper file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for diabetes mellitus as due to exposure to herbicides during his service in Thailand.  The Veteran recently indicated in an April 2012 written statement that he did not have service in Vietnam, and his service records contain no evidence of service in Vietnam.

The Veteran's DD Form 214 shows that, when he reenlisted in October 1969, he was then stationed at Don Muang Royal Thai Air Force Base in Thailand.  Other service personnel records confirm that the Veteran was stationed in Thailand from December 1968 to December 1969 and from September 1970 to September 1971.  During this second period, he was stationed at U-Tapao Air Force Base.  The Veteran's duty title during this time period was fuel specialist.

VA Manual M21-1MR, Part IV, subpart ii, 2.C.10.q. contains the procedures needed to determine whether a veteran was exposed to herbicides during service in Thailand.  First, the Veteran served in Thailand during the Vietnam Era at two of the listed Royal Thai Air Force Bases (U-Tapao and Don Muang).  There is no evidence that the Veteran, while serving in Thailand, was an Air Force security policeman, security patrol dog handler, or member of the security police squadron.

However, VA Manual M21-1MR, Part IV, subpart ii, 2.C.10.q. also provides for conceding herbicide exposure if an Air Force veteran was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

In April 2011, the RO submitted the Veteran's service information to an archivist at the Air Force Historical Research Agency.  That individual responded that the normal duties of a fuel specialist would not require any official duties around the perimeter fence of a base, as the official duties would require him to be at the base fuel pits or on the flight line.  The archivist continued on to indicate that the perimeter fence is very far removed from the flight line at U-Tapao.

During his July 2012 hearing, the Veteran testified that, while he was at Don Muang, his area for refueling was on the corner of the flight line.  He stated that the whole area was sprayed to keep the vegetation down.  He indicated that he was approximately 50 yards from the perimeter road, which was also sprayed.

He subsequently testified that, when he was at U-Tapao, he was stationed about 150 yards from the perimeter.  No vegetation grew there or between the runways.  The Veteran also submitted photographs that he states show that the flight line was near the perimeter of the base.

The Board finds that the requirements of VA Manual M21-1MR, Part IV, subpart ii, 2.C.10.q. have not been fully complied with.  Specifically, while an opinion was obtained regarding whether the flight line was near the perimeter at U-Tapao, no such opinion or information was obtained regarding the flight line at Don Muang, where the Veteran asserts he worked on a daily basis approximately 50 yards from the perimeter.  No explanation was given as to why this information was provided with regard to one location but not the other by the Air Force archivist that was contacted in April 2011.  The Board finds that this should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Air Force Historical Research Agency archivist that provided information in April 2011 (or, if unavailable, a similarly positioned individual) and request information regarding whether the flight line at Don Muang Royal Thai Air Force Base was positioned near the perimeter.

If a response is not received or is inconclusive, the RO/AMC should take any available steps, to include contacting the JSRRC if appropriate, to determine whether the Veteran's daily work duties placed him near the air base perimeter at either U-Tapao or Don Muang.

All attempts to obtain this information should be documented in the claims file.

2.  After undertaking any additional development deemed appropriate, the RO should review the claims file and determine whether the claim on appeal may be granted.  To the extent that any such claim is denied, the RO should furnish the Veteran with an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


